                                   REDLINE OF 9-16-19 TO 7-25-19 VERSION

 1   MICHAEL A. SWEET (SBN 184345)
     FOX ROTHSCHILD LLP
 2   345 California Street, Suite 2200
 3   San Francisco, CA 94104
     Telephone      (415) 364-5540
 4   Facsimile:     (415) 391-4436
     Email: msweet@foxrothschild.com
 5   Attorneys for the
     Official Committee of Unsecured Creditors
 6

 7   Richard A. Lapping (SBN: 107496)
     TRODELLA & LAPPING LLP
 8   540 Pacific Avenue
     San Francisco, CA 94133
 9   Telephone:    (415) 399-1015
     Facsimile:    (415) 651-9004
10
     Email: Rich@TrodellaLapping.com
11
     Tracy Green (SBN: 114876)
12   WENDEL, ROSEN, BLACK & DEAN LLP
     1111 Broadway, Suite 2400
13   Oakland, CA 94607-4028
     Telephone:    (510) 834-6600
14
     Facsimile:    (510) 834-1928
15   Email: tgreen@wendel.com

16   Attorneys for Debtor
17
                                     UNITED STATES BANKRUPTCY COURT
18

19                                       NORTHERN DISTRICT OF CALIFORNIA

20                                               OAKLAND DIVISION

21   In re:                                                Case No. 19-41025-WJL
22            ANKA BEHAVIORAL HEALTH,                      Chapter 11
23            INCORPORATED,
                                                           DISCLOSURE STATEMENT FOR
24                             Debtor.                     DEBTOR’S PLAN OF LIQUIDATION
                                                           JOINTLY PROPOSED BY DEBTOR
25                                                         AND COMMITTEE Dated September 16,
                                                           2019Hon. William J. Lafferty, III
26
                                                           Hon. William J. Lafferty, III
27

28
     Active\102192604.v2-9/11/19

 Case: 19-41025          Doc# 335        Filed: 09/16/19   Entered: 09/16/19 17:51:00      Page 1 of
                                                      42
 1   I.      INTRODUCTION
 2                    This is the disclosure statement (the “Disclosure Statement”) describing the Plan of

 3   Liquidation Jointly Proposed By Debtor And Committee dated July 25September 16, 2019 (the

 4   “Plan”), which as the title indicates, is jointly proposed by ANKA Behavioral Health, Inc.

 5   (“ANKA” or the “Debtor”), debtor in possession in the above-captioned chapter 11 case (the

 6   “Bankruptcy Case”), and the Official Committee of Unsecured Creditors (the “Committee”). The

 7   Debtor and the Committee are also referred to as the Proponents. This Disclosure Statement also

 8   contains information about the Debtor. A full copy of the Plan accompanies this Disclosure

 9   Statement.

10                    Your rights may be affected. You should read the Plan and the Disclosure

11   Statement carefully and discuss them with your attorney. If you do not have an attorney, you

12   may wish to consult one.

13                    The Proponents believe that the Plan provides the best possible recoveries for

14   creditors that can be achieved in any reasonable time frame (but see Risk Factors, Article IV above)

15   and that possible alternatives are likely to result in delayed distributions and diminished recoveries

16   for creditors. Therefore, the Proponents urge all Holders of Claims in Classes 2, 3 and 4 to vote to

17   accept the Plan.

18           A.       Purpose of this Document
19                    The Disclosure Statement describes the Debtor and significant events leading up to
20   and occurring during the bankruptcy case; how the Plan proposes to treat claims of the type you hold
21   (i.e. what you will receive on your claim if the Plan is confirmed); who can vote on or object to the
22   Plan; what factors the Bankruptcy Court will consider when deciding whether to confirm the Plan;
23   why the Debtor believes that the Plan is feasible and how the treatment of your claim under the Plan
24   compares to what you would receive on your claim in a liquidation; and the effect of confirmation of
25   the Plan.
26                    Following the background discussion in Part II, the detailed and technical description
27   of the terms of the Plan in Part III, the discussion of risk factors in Part IV and tax consequences in
28                                                       2
     Active\102192604.v2-9/11/19

 Case: 19-41025          Doc# 335    Filed: 09/16/19     Entered: 09/16/19 17:51:00        Page 2 of
                                                  42
 1   Part V, the Disclosure Statement will discuss in Part VI.D. below the main choice that creditors will

 2   be deciding in voting on the Plan, and the Court will be deciding in confirming the Plan, namely,

 3   whether it is in the best interest of creditors (a) to confirm the Plan and manage the remaining

 4   case duties under the supervision of the existing Committee or (b) to delegate the collection of

 5   receivables, the prosecution of avoidance actions, and the pursuit of recovery of insurance

 6   proceeds to a Court-appointed and Court-supervised trustee.

 7                    Be sure to read the Plan as well as the Disclosure Statement. The Disclosure

 8   Statement describes the Plan, but it is the Plan itself that will, if confirmed, establish your

 9   rights.

10             B.     Deadline for Voting and Objecting; Date of Plan Confirmation Hearing

11                    The Bankruptcy Court has not yet confirmed the Plan described in this Disclosure

12   Statement. This section describes the procedures pursuant to which the Plan will or will not be

13   confirmed.
                      1.       Time and Place of the Hearing to Confirm the Plan
14
                      The hearing at which the Bankruptcy Court will determine whether to confirm the
15
     Plan will take place on TBD, at TBD, in Courtroom 220, before the Honorable Judge William J.
16
     Lafferty III, located at the United States Bankruptcy Court, Northern District of California, 1300
17
     Clay Street, Oakland, California.
18
                      2.       Deadline for Voting to Accept or Reject the Plan
19
                      If you are entitled to vote to accept or reject the Plan, vote on the enclosed ballot and
20
     return the ballot via U.S. Post, courier service, facsimile or email so that it is received no later than
21
     TBD by: WENDEL, ROSEN, BLACK & DEAN LLP, Attn: Tracy Green, 1111 Broadway, Suite
22
     2400, Oakland, CA 94607-4028; Facsimile: (510) 834-1928; Email: tgreen@wendel.com.
23
                      See below, section IV(A), for a discussion of voting eligibility requirements. Your
24
     ballot must be received by TBD or it will not be counted.
25
                      3.       Deadline for Objecting to Confirmation of the Plan
26
                      Objections to the confirmation of the Plan must be filed with the Bankruptcy Court
27

28                                                        3
     Active\102192604.v2-9/11/19

 Case: 19-41025            Doc# 335   Filed: 09/16/19     Entered: 09/16/19 17:51:00         Page 3 of
                                                   42
 1   and served by TBD.

 2                    4.       Identity of Person to Contact for More Information
 3                    If you want additional information about the Plan, you should contact: Richard A.

 4   Lapping, TRODELLA & LAPPING LLP, 540 Pacific Avenue, San Francisco, CA 94133; Email:

 5   Rich@TrodellaLapping.com.

 6                C. Disclaimer

 7                    The Court has provisionally approved this Disclosure Statement as containing

 8   adequate information to enable parties affected by the Plan to make an informed judgment

 9   about its terms. The Court has not yet determined whether the Plan meets the legal

10   requirements for confirmation, and the fact that the Court has approved this Disclosure

11   Statement does not constitute an endorsement of the Plan by the Court, or a recommendation

12   by the Court that it be accepted.

13   II.     BACKGROUND

14                A. Description of the Debtor and Events Leading to Chapter 11 Filing

15                    ANKA is a 501(c)(3) non-profit behavioral healthcare corporation that operated since

16   1973. It earned national recognition as a result of its ability to design, implement, and operate

17   exceptional, innovative programs. Over the course of a year, ANKA served nearly 15,000

18   individuals and their families and generally had 200-300 clients at any one time at over 50 facilities

19   that it operated throughout California and Michigan. ANKA had residential and Intensive

20   Outpatient Programs (IOP) located in Contra Costa, Alameda, Solano, Sonoma, Santa Clara, Fresno,

21   San Luis Obispo, Santa Barbara, Ventura, Los Angeles, Riverside Counties and Michigan.

22                    Before bankruptcy, ANKA employed almost 1,000 professional and specialized staff

23   members and independent contractors across the states of California and Michigan. Its philosophy

24   was to treat the whole person by fully integrating care of both mind and body, always using

25   clinically-proven, psycho-social models designed to promote health and wellness while containing

26   costs. It offered the best and newest treatment methods for those seeking help in a warm and

27   supportive environment. ANKA provided crisis residential treatment, transitional residential

28                                                      4
     Active\102192604.v2-9/11/19

 Case: 19-41025            Doc# 335   Filed: 09/16/19   Entered: 09/16/19 17:51:00        Page 4 of
                                                   42
 1   treatment, long-term residential treatment, outpatient services, forensic programs and vocational

 2   services. Its specific programs included the following:

 3           •        Crisis Residential Treatment for Children & Adults with Co-Occurring Disorders

 4           •        Substance Use Treatment Programs

 5           •        Residential Programs for Children & Adults with Intellectual Disabilities

 6           •        Care/Drop-In Centers

 7           •        Forensic Outpatient & Residential Services

 8           •        Independent & Supportive Housing

 9           •        Mental Health Rehabilitation Centers

10           •        Veterans Services

11           •        Assertive Community Treatment/Full-Service Partnerships Programs

12           •        Transitional Residential for Co-Occurring Disorders

13           •        Eating Disorder Treatment

14           •        Homeless Continuum of Care

15           •        Day Programs/Outpatient Services

16           •        Vocational Services

17           •        Emergency Shelter Services

18           •        U.S. Probation Mental Health Assessment

19           •        Outreach & Engagement

20                    ANKA commenced this bankruptcy case so that it could undertake an orderly wind

21   down of all of its residential and outpatient treatment programs. It worked closely with the

22   California Department of Developmental Services, regional centers, and county mental health

23   agencies to ensure that all of the needs of the patients were met. ANKA’s goal was to transition all

24   of the locations to other providers without closing any facilities to ensure that there was no

25   interruption in patient services, and that the employees continued to work at the same locations since

26   they have the knowledge and relationships with the patients. The Company was committed to an

27   orderly and complete transition of its clients and patients to alternate providers before terminating

28                                                       5
     Active\102192604.v2-9/11/19

 Case: 19-41025          Doc# 335    Filed: 09/16/19     Entered: 09/16/19 17:51:00       Page 5 of
                                                  42
 1   any service or closing any facility.

 2                    The bankruptcy was necessitated because some vendors threatened to discontinue

 3   services, and without those services, ANKA could not operate its business. Additionally, ANKA’s

 4   financial obligations had grown to a point where its net income from operations would never be

 5   sufficient to satisfy even a small portion of its obligations. ANKA’s financial difficulties primarily

 6   arose because of unexpected losses associated with ANKA’s expansion into new developmental

 7   disabilities service programs. The licenses for the new locations were unexpectedly delayed due to

 8   new regulations and could not be operated for significant periods while expenses accrued

 9   immediately. The commencement of this bankruptcy case provided ANKA with the ability to

10   orderly transfer its patients to other providers while making current payments to creditors.

11                B. Significant Events During the Bankruptcy Case

12                    ANKA commenced the Bankruptcy Case by filing a voluntary petition under

13   chapter 11 of the Bankruptcy Code on April 30, 2019 (the “Petition Date”). The Debtor continues

14   to operate its business, manage its financial affairs, and operate its bankruptcy estate as a debtor in

15   possession. As explained below, Debtor’s current business operations have been substantially

16   reduced and consist of collection of accounts receivable, and administrative activity associated with

17   this bankruptcy and the wind-down of the Debtor’s business. On June 3, 2019, July 8, 2019 and July

18   22, 2019, the Meeting of Creditors was held and concluded.

19                    Appointment of Creditors Committee

20                    On May 8, 2019, the Official Committee of Unsecured Creditors was appointed by

21   the Office of the United States Trustee in the Bankruptcy Case. The three members of the

22   Committee are Health Information Technology Care, LLC, Berkshire Hathaway Homestate

23   Insurance Company, and CallTower, Inc.

24                    Employment of Professionals

25                    On May 21, 2019, the Bankruptcy Court approved the appointment of Trodella &

26   Lapping LLP and Wendel, Rosen, Black & Dean LLP as co-counsel for the Debtor. On May 30,

27   2019, the Bankruptcy Court approved the appointment of BPM, LLP as financial advisor to the

28                                                       6
     Active\102192604.v2-9/11/19

 Case: 19-41025          Doc# 335   Filed: 09/16/19      Entered: 09/16/19 17:51:00        Page 6 of
                                                 42
 1   Debtor. On June 14, 2019 the Bankruptcy Court approved the appointment of Fox Rothschild LLP

 2   as attorneys for the Committee. On May 10, 2019 the Bankruptcy Court directed the appointment of

 3   a Patient Care Ombudsman. On May 17, 2019, the Office of the United States Trustee appointed

 4   David N. Crapo to that position, which appointment was approved by the Bankruptcy Court on June

 5   3, 2019.

 6                    Transfer of Debtor’s Patients and Termination of Operations

 7                    Since the commencement of this case, the Debtor has transitioned all of its patients to

 8   other providers. Although most of the patients were transitioned to other providers who took over

 9   the Debtor’s locations, some were moved to other providers because the counties chose to close the

10   facilities. Many of the ANKA employees were retained by the new companies that came in to

11   operate at the facilities.

12                    In connection with the transfer of patients, the Debtor rejected all of its leases of real

13   property for its facilities and rejected numerous contracts between Debtor and various state, county,

14   and private payor agencies (“Payor Agencies”) whose patients were treated at Debtor’s facilities

15   under various programs of the Payor Agencies.

16                    Cash Collateral Stipulation and Collection of Receivables

17                    Prior to filing bankruptcy, the Debtor had entered into secured credit agreements in

18   favor of the Bank of Guam (the “Bank”), in the original aggregate principal amount of $8,898,900.

19   Each of the Credit Agreements is secured by and a Security Agreement executed by the Debtor in

20   favor of the Bank, whereby each Credit Agreement is secured by certain Collateral (as defined in the

21   Security Agreements) consisting of all assets of the Debtor of any kind or nature, including but not

22   limited to all accounts receivable, claims, choses in action, policies and the proceeds of policies for

23   insurance of every kind, general intangibles, equipment, furniture and fixtures (the “Collateral”).

24   The Bank’s liens were duly perfected by filing financing statements under the Uniform Commercial

25   Code.

26                    On the Petition Date, the Bank’s Collateral, and in particular, cash collateral

27   consisting of Debtor’s accounts receivable, were the only source of income that allowed the Debtor

28                                                         7
     Active\102192604.v2-9/11/19

 Case: 19-41025          Doc# 335     Filed: 09/16/19      Entered: 09/16/19 17:51:00         Page 7 of
                                                   42
 1   to operate in chapter 11. In order for the Debtor to use the cash collateral, the Debtor and the Bank

 2   entered into a stipulation to that effect that was approved by the Court in two Cash Collateral Orders

 3   (defined in Exhibit 1 hereto) on an interim and then final basis. In essence, to the extent that the

 4   accounts receivable generated and collected by the Debtor after the Petition Date are less than the

 5   receivables generated prior to the Petition Date, then the Bank gets a replacement lien such that the

 6   value of its Collateral as of the Petition Date does not decrease due to Debtor’s activities during the

 7   Bankruptcy Case. On the Petition Date, the Debtor estimates that its collectible accounts receivable

 8   were at least $4,000,000.

 9                    In addition to the liens on the accounts receivable, the Bank’s Claim (defined below)

10   is also supported by guarantees by Debtor’s two wholly-owned subsidiaries AP&H, Inc. and ANKA

11   MHSA Holding Company LLC (the “Subsidiaries”) and also secured by the real property owned by

12   the Subsidiaries. The Debtor is cooperating with the Bank to sell the real property owned by the

13   Subsidiaries and will be applying the net proceeds to reduce the Bank’s Claim.

14                    Pursuant to the Cash Collateral Orders, the Committee was granted the 90 Day

15   Challenge Period (from June 14, 2019 to September 12, 2019) during which the Committee may

16   challenge, seek to avoid or otherwise object to the Bank Claim. The Committee is currently in the

17   process of investigating all potential challenges to the Bank Claim.

18                    During the Bankruptcy Case and as of the date of this Disclosure Statement, the

19   Debtor has paid $1,904,296.99 to the Bank from the proceeds of accounts receivable, and the

20   Subsidiaries have paid the Bank $69,773.05 from the proceeds of the sale of real property. As of

21   July 2329, 2019, the Bank’s Claim is approximately $________________,$5,172,037.82, and the

22   Debtor’s collectible accounts receivable are estimated to be $ 2,050,976.35.

23                    Mediation and Settlement Agreement with the Bank

24                    In August, 2019, the Bank objected that the amounts in the cash collateral stipulation

25   approved by the Cash Collateral Orders to be paid to the Bank from the collection of accounts

26   receivable had fallen short by $700,000 and that the Debtor had continued to use cash collateral

27   following the expiration of the approved budget without the Bank’s consent or Court order, and

28                                                       8
     Active\102192604.v2-9/11/19

 Case: 19-41025          Doc# 335    Filed: 09/16/19     Entered: 09/16/19 17:51:00       Page 8 of
                                                  42
 1   alleged that as a result of this and other factors the Debtor had breached the stipulation, and refused

 2   to consent to the Debtor’s further use of cash without a new agreement. On August 26, 2019, the

 3   Bank, the Debtor, and the Committee attended a mediation with Randy Michelson, a member of the

 4   Northern District of California Bankruptcy Dispute Resolution Panel and, as a result, agreed to a

 5   settlement that included in summary, the Bank’s support for the current Plan, and the following

 6   terms:

 7            1.   The amount of the Bank’s prepetition claim at the date the case commenced would be

 8                 capped at $7,050,000, which includes a waiver of its rights to attorneys’ fees.

 9            2.   The Bank’s secured claim against accounts receivable to be collected after September 1,

10                 2019, would be capped at $682,000.

11            3.   The Bank agreed to the cost of employing the Debtor’s CEO until November 1, 2019,

12                 and other collections personnel pursuant to a new budget.

13            4.   The parties agreed that all further accounts receivable collections would be allocated

14                 60% to the Bank, up to $682,000, 37% to the professional fee carve out that had not

15                 been funded, up to $250,000, and 3% to an unsecured creditors fund that cannot be used

16                 for any other purpose except distributions to unsecured creditors, no limit on amount.

17            5.   If the allocation to the Bank falls short of $682,000, then the difference, equal to the

18                 Bank Gap Claim in the Plan, will be treated as a secured claim against funds recovered

19                 in actions on avoidable transfers and insurance proceeds, described below, up to the

20                 amount of the Bank Gap Claim, if any.

21            6.   The Bank agreed to consent to all past use of cash collateral, and future use under the

22                 new budget to be agreed upon between the Debtor and the Bank.

23            7.   The Committee agreed to withdraw any potential challenge that the Bank’s prepetition

24                 claim was not duly perfected.

25            8.   The Bank agreed to support the current Plan provided it contained the agreed terms.

26            9.   The Bank agreed to release the Debtor and Committee (and their professionals) from the

27                 various allegations alleged with respect to the Bank’s objections to the Debtor’s use of

28                                                        9
     Active\102192604.v2-9/11/19

 Case: 19-41025          Doc# 335     Filed: 09/16/19     Entered: 09/16/19 17:51:00         Page 9 of
                                                   42
 1                 cash collateral.

 2           10. The Committee granted a general release in favor of the Bank.

 3           11. The Debtor granted a general release in favor of the Bank and the Committee.

 4   This agreement resulted in a formal settlement agreement that was submitted to the Court for

 5   approval, and said settlement agreement was approved by the Court.

 6                    Accounts Receivable Collections

 7                    Due to the nature of the Debtor’s business, the collection of accounts receivable

 8   requires access to confidential patient information maintained by Debtor that was reported to the

 9   Payor Agencies to support the Debtor’s billings. The confidentiality of patient information is

10   governed by the HIPAA Privacy Rule of the federal Department of Health and Human Services

11   under the Health Insurance and Portability Accountability Act (“HIPAA”), and analogous

12   California statutes and regulations. All staff involved on behalf of the Debtor in the management

13   and collection of accounts receivable must be and currently are certified to be HIPAA qualified. In

14   addition, many of Debtor’s contracts with Agency Payors are “cost plus” contracts, meaning the

15   Debtor is required to collect and submit the eligible costs in order to justify its reimbursement. The

16   Debtor’s efforts to comply with the various billing protocols and collect the remaining outstanding

17   receivables are important to cost-effectively reducing the Bank’s Claim, which has a secured and

18   unsecured component, and thus improving the recoveries of all unsecured creditors.

19                    Records Management

20                    Title 22, Division 5, § 70001 and following of the California Code of Regulations,

21   contain provisions that require health care providers to keep patient records for a minimum of seven

22   years or three years after a juvenile has turned 18, whichever is longer, and to provide access to

23   patients, insurers and government agencies on request. At the Petition Date, the Debtor’s patient

24   records consisted of voluminous paper records commingled with non-patient records stored in

25   facilities in northern and southern California and in the locations of the former facilities. Since

26   2016, the Debtor’s records have been maintained electronically. During the Bankruptcy Case, the

27   Debtor’s staff have been taking the paper records out of storage, destroying records that are not

28                                                       10
     Active\102192604.v2-9/11/19

Case: 19-41025          Doc# 335      Filed: 09/16/19 Entered: 09/16/19 17:51:00          Page 10 of
                                                   42
 1   required, and indexing the remainder for storage, future access, and timed destruction when

 2   permitted.

 3                    The Debtor is seeking to arrange for a HIPAA qualified company to store the patient

 4   records and provide access to future requestors for a fee as permitted by the regulations. The cost of

 5   this has not been determined but will be an administrative expense of the Bankruptcy Case.

 6                    Professional Fees

 7                    Professionals for the Debtor and the Committee filed applications to approve fees and

 8   expenses through July 31, 2019, that were heard by the Court on August 28, 2019. The Court

 9   approved the applications of the Patient Care Ombudsman and DRC in full. As to the other

10   professionals, the Court approved 70% of the fees and reserved judgment as to 30% pending further

11   developments in the case.

12
        Applicant                      Final/Interim     Fees           Expenses      Total
        Patient Care Ombudsman         First and Final   $24,840.00     $153.50       $24,993.50
13
        DRC – Schedules & Noticing     Interim           $20,746.00     $0.00         $20,746.00
        BPM Financial Advisor          Interim           $86,888.50     $0.00         $86,882.50
14
        T&L - Debtor’s counsel         Interim           $62,675.00     $611.28       $63,286.28
        Fox Rothschild-for Committee   Interim           $148,771.50    $903.42       $149,674.92
15
        Wendel Rosen for Debtor        Interim           $249,135.00    2,391.29      $251,526.29
        TOTAL                                                                       $597,109.49
16

17                    Professional fees continue to accrue and will be subject to further review by the

18   Court. The Monthly Operating Report for August reflects additional professional fees for August

19   totaling $____________.

20                C. Recovery of Avoidable Transfers and Insurance Proceeds

21                    The Bankruptcy Code permits the Debtor or a designee, including the Liquidation

22   Trustee under the Plan, to recover certain transfers such as preferences (a payment or other transfer

23   to an unsecured creditor within 90 days of the bankruptcy) where the aggregate amount transferred is

24   at least $6,425. The Debtor and the Committee have performed a preliminary analysis of payments

25   within 90 days of the bankruptcy and, excluding payments that will not qualify due to amount, and

26   payments that will be deemed ordinary course or on their face will not qualify, such as payroll,

27   pension contributions, secured debt payments, and advance payments to professionals, the total

28                                                         11
     Active\102192604.v2-9/11/19

Case: 19-41025          Doc# 335       Filed: 09/16/19 Entered: 09/16/19 17:51:00         Page 11 of
                                                    42
 1   payments potentially recoverable appear to exceed $3,000,000. Actual recoveries are likely to be

 2   less, but the Debtor and the Committee have not yet completed anthe investigation with regard to

 3   these prepetition transactions, including preferences and other potentially avoidable transfers.

 4   Recoveries of avoidable transfers are not subject to the Bank’s liens and, therefore, may form a pool

 5   of assets that can be distributed to unsecured creditors.

 6                    In addition to the above, the Debtor had a policy of insurance for claims made against

 7   its officers and directors with an aggregate limit of $5 million (the “D&O Insurance”). The

 8   Committee and the Bank have notified the Debtor of potential claims that may be covered by the

 9   D&O Insurance, and the Debtor duly and timely tendered these claims to the insurance broker and

10   the issuer of the D&O Insurance policy. The validity and value of such claims is unknown. Any

11   recoveries of insurance proceeds may also become part of the pool of assets that can be distributed to

12   unsecured creditors.

13                 D. Current Financial Condition

14                    Apart from potential recovery of avoidable transfers and D&O Insurance proceeds,

15   the Debtor has no significant assets that can be monetized for distribution to unsecured creditors.

16

17   III.    SUMMARY OF THE PLAN AND TREATMENT OF CLAIMS

18                                                 ARTICLE I

19                         DEFINED TERMS AND RULES OF INTERPRETATION

20           The defined terms and rules of interpretation are attached at the end of the Disclosure Statement

21   as Exhibit 1.

22                                                 ARTICLE II

23                                     CLASSIFICATION OF CLAIMS

24           2.1      Unclassified Claims. In accordance with section 1123(a)(1) of the Bankruptcy Code,

25   Administrative Claims and Priority Tax Claims have not been classified.

26           2.2      Classification of Claims. A Claim shall be included in a particular Class only to the

27   extent that the Claim qualifies within the description of that Class and shall be classified in a different

28                                                       12
     Active\102192604.v2-9/11/19

Case: 19-41025          Doc# 335    Filed: 09/16/19 Entered: 09/16/19 17:51:00             Page 12 of
                                                 42
 1   Class or Classes to the extent that any remainder of such Claim qualifies for the description of such

 2   different Class or Classes. A Claim is placed in a particular Class for the purpose of receiving

 3   distributions pursuant to the Plan only to the extent that such Claim is an Allowed Claim in that Class

 4   and such Claim has not been paid, released or otherwise settled before the Effective Date. The

 5   Bankruptcy Court shall have exclusive jurisdiction over any dispute concerning the classification of

 6   Claims, and resolution of any such dispute shall not be a condition precedent to entry of a Confirmation

 7   Order or consummation of the Plan. The Claims against the Debtor are classified as follows:

 8                    (i)      Class 1 – Non-Tax Priority Claims. Class 1 Claims consist of all Allowed

 9   Claims that are Non-Tax Priority Claims, if any.

10                    (ii)     Class 2 – Secured Bank Claim. Class 2 Claims consist of the Allowed Bank

11   Claim that is a Secured Claim.

12                    (iii)    Class 3 – Unsecured Claims. Class 3 Claims consist of all Allowed Claims

13   that are General Unsecured Claims, including Claims that are allowed pursuant to order of the

14   Bankruptcy Court, Claims allowed pursuant to sections 502(g), 502(h) and 502(i) of the Bankruptcy

15   Code, and deficiency Claims allowed pursuant to section 506(a) of the Bankruptcy Code and

16   Bankruptcy Rule 3012.

17                    (iv)     Class 4 – Other Secured Claims. Class 4 Claims consist of all Allowed

18   Claims that are Other Secured Claims.

19                                                ARTICLE III

20                                        TREATMENT OF CLAIMS

21           3.1      Unclassified Claims.

22                    (i)      Administrative Claims. Each Holder of an Allowed Administrative Claim

23   entitled to priority pursuant to sections 507(a)(2) or 507(b) of the Bankruptcy Code shall be paid by

24   the Disbursing Agent in full, without interest, or on such other terms as may be agreed upon by such

25   Holder and the Debtor or the Liquidation Trustee, on the Effective Date or as soon thereafter as may

26   be practicable, provided, however, that if such Holder’s Administrative Claim is (a) disputed as to

27   amount, validity, priority or enforceability or (b) subject to setoff by reason of an action that is or may

28                                                       13
     Active\102192604.v2-9/11/19

Case: 19-41025          Doc# 335     Filed: 09/16/19 Entered: 09/16/19 17:51:00            Page 13 of
                                                  42
 1   be brought by the Debtor or the Liquidation Trust, or otherwise, then such Administrative Claim shall

 2   be payable only to the extent allowed by order of the Bankruptcy Court. Furthermore, no payment on

 3   account of an Administrative Claim for a Professional’s fees allowable pursuant to sections 330 and

 4   331 of the Bankruptcy Code and Bankruptcy Rule 2016, or any other applicable provision shall be

 5   made until such Claim is Allowed by order of the Bankruptcy Court. Bankruptcy fees accrued and

 6   payable pursuant to 28 U.S.C. § 1930 through and including the Effective Date shall be paid in full on

 7   or before the Effective Date. The Estate Professionals have agreed that their Estate Professional Fee

 8   Claims shall be paid from the Professional Fee Fund.

 9                    (ii)     Priority Tax Claims. Each Holder of an Allowed Claim for taxes entitled to

10   priority pursuant to section 507(a)(8) of the Bankruptcy Code shall be paid by the Disbursing Agent

11   in full, without interest, or on such other terms as may be agreed upon by such Holder and the Debtor

12   or the Liquidation Trustee, on the Effective Date or as soon thereafter as may be practicable.

13           3.2      Unimpaired Classes of Claims.

14                    (i)      Class 1 Non-Tax Priority Claims. Class 1 Claims are not Impaired under the

15   Plan. Under the Plan, each Holder of an Allowed Non-Tax Priority Claim shall be paid by the

16   Disbursing Agent in full, without interest, or on such other terms as may be agreed upon by such

17   Holder and the Debtor, on the Effective Date.

18           3.3      Impaired Classes of Claims.

19                    (i)      The Class 2 Secured Bank Claim. The Class 2 Bank Claim is Impaired under

20   the Plan. The Class 2 Bank Claim shall be an Allowed Claim in the amount of $7,050,000.00. Under

21   the Plan, the Holder of the Allowed Class 2 Bank Claim shall: (a) subject to the Committee’s and/or

22   Liquidation Trustee’s rights to challenge the Bank Liens during the 90-Day Challenge Period and

23   prosecute to conclusion any challenge brought during the 90-Day Challenge Period, (i) retain past the

24   Effective Date its pre-Petition Date Liens on the Bank Collateral and its Replacement Liens on the

25   Replacement Lien Collateral, and (ii) retain all payments or other distributions made by the Debtor to

26   the Bank prior to the Effective Date to, including all proceeds received from the extent that such

27   payments or other distributions areliquidation of the Bank A/R Collateral in whichand all proceeds

28                                                      14
     Active\102192604.v2-9/11/19

Case: 19-41025          Doc# 335     Filed: 09/16/19 Entered: 09/16/19 17:51:00         Page 14 of
                                                  42
 1   received from the Bank has an unavoidable Lien;Real Property Collateral (collectively the “Bank Pre-

 2   Effective Date Payments”); and (b) receive on the Effective Date, or as soon thereafter as may be

 3   practicable, but in any event, after the conclusion of the 90-Day Challenge Period and the prosecution

 4   of any challenge brought during the 90-Day Challenge Period, the Liquidation (i) the Specific

 5   Liquidation Proceeds of the Bank Collateral and the Replacement LienReal Property Collateral. and

 6   (ii) the difference, if any, between (x) $682,000.00 and (y) the Bank Pre-Effective Date Payments

 7   received between September 1, 2019 and the Effective Date (the “Bank Gap Claim”). Commencing

 8   on the Effective Date, until the date that the Bank Gap Claim has been satisfied in full, the Liquidation

 9   Trustee shall distribute to the Bank: (i) 60% of the Aggregate Liquidation Proceeds until the

10   Professional Fee Fund has been funded up to the Professional Fee Carve Out Fund Cap; and, then,

11   thereafter (ii) 97% of the Aggregate Liquidation Proceeds. Promptly after the date that the Bank Gap

12   Claim has been satisfied in full, the Bank shall release its Liens on all Bank Collateral other than the

13   Bank Real Property Collateral. Any balance of the Class 2 Bank Claim, to the extent not secured by

14   the Bank Collateral or Replacement Lien Collateral or not satisfied from the Specific Liquidation

15   Proceeds of such collateralthe Bank Real Property Collateral Proceeds, the Bank Pre-Effective Date

16   Payments and/or payments received on the Bank Gap Claim, shall be treated as a Class 3 Claim. (the

17   “Bank Unsecured Claim”).

18                    (ii)     Class 3 General Unsecured Claims. Class 3 Claims are Impaired under the

19   Plan. Under the Plan, each Holder of an Allowed Claim that is a General Unsecured Claim shall

20   receive on the Effective Date, or as soon thereafter as may be practicable, an amount equal to such

21   Holder’s pro rata share of the Liquidation Proceeds remaining after payment in full of all Allowed

22   Administrative Claims, Allowed Priority Tax Claims, Allowed Non-Tax Priority Claims, and Allowed

23   Secured ClaimsUnsecured Claim Fund. The Bank Unsecured Claim shall be Estimated for purposes

24   of voting on the Plan; provided, however, that the Bank shall receive no distributions from the

25   Unsecured Claim Fund on account of the Bank Unsecured Claim until the Bank Gap Claim has been

26   satisfied in full and the Bank has received all Specific Liquidation Proceeds of the Bank Real Property

27   Collateral, such that the actual amount of the Bank Unsecured Claim can be determined; rather,

28                                                      15
     Active\102192604.v2-9/11/19

Case: 19-41025          Doc# 335     Filed: 09/16/19 Entered: 09/16/19 17:51:00           Page 15 of
                                                  42
 1   amounts for distribution on account of the Bank Unsecured Claim shall be reserved and held using the

 2   Estimated amount of the Bank Unsecured Claim for the purposes of calculating the reserve.

 3                    (iii)    Class 4 Other Secured Claims. Class 4 Claims are Impaired under the Plan.

 4   Under the Plan, each Holder of an Allowed Other Secured Claim shall, at the election of the

 5   Liquidation Trustee, (a) have the collateral securing its Secured Claim abandoned to it, (b) be entitled,

 6   upon the Effective Date, to exercise any and all rights related to (i) foreclosure and realization upon

 7   its collateral, or (ii) setoff under Bankruptcy Code § 553, as the case may be, or (c) be paid the amount

 8   of its Allowed Other Secured Claim in full, in Cash, on or as soon as practicable after the later of (i)

 9   the Effective Date, (ii) the date any such Claim becomes an Allowed Claim, or (iii) the date on which

10   sufficient Net proceeds are generated from the Dispositiondisposition of the collateral securing such

11   Claim. Any balance of a Class 4 Claim, to the extent not secured by Collateral or not satisfied from

12   the Liquidation Proceeds of such collateral, shall be treated as a Class 3 Claim.

13           3.4      Retention of Defenses and Rights of Setoff Regarding Claims. Except as otherwise

14   provided in the Plan or settlement agreements approved by the Court, nothing shall prejudice the

15   Debtor’s, the Liquidation Trustee’s and the Disbursing Agent’s rights and defenses, both legal and

16   equitable, with respect to any Claims, including, but not limited to, all rights of setoffs or recoupment

17   with respect to such Claims.

18                                                ARTICLE IV

19                                 ACCEPTANCE OR REJECTION OF THE PLAN

20           4.1      Impaired Classes of Claims Entitled to Vote. Subject to Section 4.5 of the Plan, the

21   Holders of the Class 2 Secured Bank Claim, Class 3 General Unsecured Claims, and Class 4 Other

22   Secured Claims are entitled to vote to accept or reject the Plan.

23           4.2      Acceptance by Impaired Classes.         In accordance with section 1126(c) of the

24   Bankruptcy Code and except as provided under sections 1126(e) & (g) of the Bankruptcy Code, an

25   Impaired Class of Claims shall have accepted the Plan if the Plan is accepted by the Holders of at least

26   two-thirds (2/3) in dollar amount and more than one-half (1/2) in number of the Allowed Claims of

27   such Class that have timely and properly voted to accept or reject the Plan.

28                                                      16
     Active\102192604.v2-9/11/19

Case: 19-41025          Doc# 335       Filed: 09/16/19 Entered: 09/16/19 17:51:00         Page 16 of
                                                    42
 1           4.3      Acceptance by Unimpaired Classes and Unclassified Claims. Pursuant to section

 2   1126(f) of the Bankruptcy Code, each Unimpaired Class of Claims is presumed to have accepted the

 3   Plan and, therefore, votes to accept or reject the Plan will not be solicited from such Classes. Holders

 4   of Class 1 Allowed Non-Tax Priority Claims will be paid in full on the Effective Date. To the extent

 5   that a Holder of a Class 1 Non-Tax Priority Claim does not file a timely and proper objection to the

 6   Plan in accordance with the requirements set forth herein, such Holder may be deemed to have

 7   accepted the treatment as set forth in Article III of the Plan.

 8           4.4      Cramdown. If any Impaired Class of Claims entitled to vote shall not accept the Plan

 9   by the requisite majorities provided in section 1126(c) or 1126(d) of the Bankruptcy Code, as

10   applicable, the Plan Proponents reserve the right to (i) amend the Plan, or (ii) to undertake to have the

11   Bankruptcy Court confirm the Plan under section 1129(b) of the Bankruptcy Code, or (iii) both amend

12   the Plan and seek Confirmation of any amended plan pursuant to section 1129(b) of the Bankruptcy

13   Code.

14                                                 ARTICLE V

15                                  IMPLEMENTATION OF THE PLAN

16           5.1      Conditions to Effective Date. Unless waived by the Plan Proponents, the following

17   are conditions precedent to the occurrence of the Effective Date: (a) the Confirmation Order, in a form

18   reasonably satisfactory to the Plan Proponents, that approves all of the terms and conditions of the

19   Plan and all distributions to be made pursuant thereto, shall have been entered by the Bankruptcy Court

20   and shall be a Final Order, and no request for revocation of the Confirmation Order under section 1144

21   of the Bankruptcy Code shall have been made, or, if made, shall remain pending; (b) no stay shall be

22   in effect with respect to the Confirmation Order; and (c) all documents, agreements and instruments

23   required for the consummation of the Plan shall have been executed, shall not be subject to dispute,

24   and shall be valid and legally binding obligations of the parties thereto. Until the foregoing conditions

25   are satisfied or waived in accordance with the preceding sentence, the Estate shall remain vested in

26   the Debtor as debtor in possession.

27           5.2      Funding. In accordance with sections 1123(a)(5)(D) and 1123(b)(4) of the Bankruptcy

28                                                       17
     Active\102192604.v2-9/11/19

Case: 19-41025          Doc# 335    Filed: 09/16/19 Entered: 09/16/19 17:51:00            Page 17 of
                                                 42
 1   Code, all Assets of the Estate shall be sold, otherwise liquidated, distributed, or abandoned. As of the

 2   Effective Date, the Liquidation Proceeds, and the Assets of the Estate, including all Cash of the Estate,

 3   shall be transferred, conveyed and assigned to the Liquidation Trust.

 4           5.3      Liquidation Trust. On or before the Effective Date, the Debtor shall establish a

 5   liquidation trust in accordance with the Liquidation Trust Agreement. On the Effective Date, the

 6   Debtor shall be deemed to have transferred the Liquidation Proceeds and all other Assets of the Estate

 7   to the Liquidation Trust pursuant to the terms of the Liquidation Trust Agreement. A Liquidation

 8   Trustee acceptable to the Plan Proponents shall be appointed pursuant to the Liquidation Trust

 9   Agreement and shall be responsible for liquidating and administering the Trust Assets and for all

10   distributions pursuant to the Plan. On the Effective Date, subject to approval of the Bankruptcy Court,

11   the Liquidation Trustee shall become the appointed representative of the Estate in accordance with

12   section 1123(b)(3) of the Bankruptcy Code, shall assume all liabilities of the Estate and shall pay such

13   liabilities as provided under the Plan. Under the Liquidation Trust Agreement, the Liquidation Trustee

14   shall report to, consult with, and generally be supervised by the Trust Oversight Committee, which

15   shall consist of the current members of the Committee, and essentially be a continuation of the

16   Committee after Confirmation. The members of the Trust Oversight Committee will serve without

17   compensation, except for reimbursement of expenses.

18           5.4      Liquidation Trustee. The Liquidation Trustee shall be a person who has previously

19   qualified and served as a bankruptcy trustee, plan administrator or liquidating trustee in a case

20   pendingfiled in the Northern District of California, and subject to Court Approvalapproval. The

21   Liquidation Trustee shall have and perform all of the duties, responsibilities, rights and obligations set

22   forth in the Liquidation Trust Agreement. The Liquidation Trustee may retain counsel and other

23   professionals as the Liquidation Trustee, in his or her sole discretion, deems appropriate, without

24   further order of the Bankruptcy Court, to assist the Liquidation Trustee in performing his or her duties,

25   rights and obligations under the Plan. At present, the Plan Proponents have nominated Lynn

26   Schoenmann, an experienced bankruptcy trustee, to be the Liquidating Trustee subject to Court

27   Approval, and Lynn Schoenmann has indicated that she will accept the appointment subject to her

28                                                      18
     Active\102192604.v2-9/11/19

Case: 19-41025          Doc# 335    Filed: 09/16/19 Entered: 09/16/19 17:51:00             Page 18 of
                                                 42
 1   final due diligence.

 2           5.5      Disbursing Agent. The Liquidation Trustee shall also serve as the Disbursing Agent

 3   for the purpose of implementing the Plan.

 4           5.6      Liquidation Trustee’s and Disbursing Agent’s Rights, Powers and Duties. On and

 5   after the Effective Date, as set forth in the Liquidation Trust Agreement, the Liquidation Trustee and

 6   Disbursing Agent shall have, among others, the following rights and powers (including all of the rights

 7   and powers of a trustee appointed under the Bankruptcy Code) with respect to the implementation of

 8   the Plan:

 9                    (i)      To invest all Cash of the Liquidation Proceeds;

10                    (ii)     To make all required distributions under the Plan;

11                    (iii)    To employ, supervise and compensate Professionals retained to represent the

12   interests of the Liquidation Trustee in connection with the Plan;

13                    (iv)     To make and file tax returns as required by applicable state, federal or local

14   laws;

15                    (v)      To object to Claims Filed or otherwise asserted against the Debtor, the Estate

16   and property of the Debtor or the Estate;

17                    (vi)     To seek an estimation of contingent or unliquidated Claims under section 502(c)

18   of the Bankruptcy Code;

19                    (vii)    To seek the determination of the Debtor’s tax liabilities under section 505 of

20   the Bankruptcy Code;

21                    (viii) To prosecute all Litigation Claims whether pending as of the Effective Date or

22   commenced thereafter, including but not limited to any and all claims against the Debtor’s former

23   officers that are covered under policies of insurance;

24                    (ix)     To sell the Assets free and clear of all liens, claims and interests to the fullest

25   extent provided in section 1123(a)(5)(D) of the Bankruptcy Code;

26                    (x)      To surcharge the Assets and their proceeds for costs of preservation and

27   disposition to the fullest extent provided in section 506(c) of the Bankruptcy Code;

28                                                         19
     Active\102192604.v2-9/11/19

Case: 19-41025          Doc# 335      Filed: 09/16/19 Entered: 09/16/19 17:51:00             Page 19 of
                                                   42
 1                    (xi)     To amend or modify the Plan in accordance with section 1127 of the

 2   Bankruptcy Code; and

 3                    (xii)    To file and prosecute such motions, applications or other pleadings in the

 4   Bankruptcy Court or other appropriate forum, and exercise all other powers and rights, and take all

 5   other actions necessary or appropriate to implement the Plan.

 6           5.7      Exculpation and Indemnification of the Liquidation Trust and Liquidation

 7   Trustee.

 8           From and after the Effective Date, to the fullest extent permitted by applicable law, the

 9   Liquidation Trustee and each of the Liquidation Trustee’s representatives shall not have and

10   shall not incur any liability to any Person from any and all claims, causes of action and other

11   assertions of liability arising out of the discharge of the powers and duties conferred upon the

12   Liquidation Trustee by the Plan, the Liquidation Trust or any court order after the Effective

13   Date pursuant to or in furtherance of the Plan, the Liquidation Trust or applicable law, or

14   otherwise, except for willful misconduct or gross negligence as determined by a Final Order. No

15   Holder of a Claim, or any other party in interest, will have or pursue any claim or cause of action

16   against the Liquidation Trustee, the Liquidation Trust or their respective representatives, for

17   making payments or distributions in accordance with the Plan or for implementing the

18   provisions of the Plan, except for claims of willful misconduct or gross negligence. Any act or

19   omission taken that is consistent with the provisions of the Plan, the Liquidation Trust or court

20   order, will be conclusively deemed not to constitute gross negligence or willful misconduct. To

21   the fullest extent permitted by applicable law, the Liquidation Trust will indemnify, hold

22   harmless, defend and reimburse the Liquidation Trustee and each of his or her designated

23   representatives from and against any and all losses, claims, causes of action, damages, fees,

24   expenses, liabilities and actions for any act or omission taken pursuant to the Plan, the

25   Liquidation Trust or court order, except for willful misconduct or gross negligence as

26   determined by a Final Order. All rights of the Persons exculpated and indemnified pursuant

27   hereto shall survive confirmation of the Plan and the closing of the Chapter 11 Case.

28                                                      20
     Active\102192604.v2-9/11/19

Case: 19-41025          Doc# 335     Filed: 09/16/19 Entered: 09/16/19 17:51:00        Page 20 of
                                                  42
 1           5.8      Post-Confirmation Management. From and after the Effective Date, the Liquidation

 2   Trustee shall manage the Liquidation Trust and control and perform all post-Confirmation

 3   responsibilities, including implementation of the Plan. From and after the Effective Date, all fees shall

 4   be paid to the Liquidation Trustee and any other Professionals retained by the Liquidation Trustee

 5   without approval of the Bankruptcy Court.

 6           5.9      Record Date for Distributions. At 5:00 p.m. prevailing Pacific time on the Record

 7   Date, the transfer records for Allowed Claims shall be closed, and there shall be no further changes in

 8   the Holders of record of any Allowed Claims. Neither the Debtor, the Liquidation Trustee nor the

 9   Disbursing Agent shall be obligated to recognize the transfer of any Allowed Claims after the Record

10   Date but shall be entitled to recognize, for all purposes hereunder, only those Holders of record as of

11   5:00 p.m. prevailing Pacific time on the Record Date.

12           5.10     Fractional Dollars; De Minimis Distributions. Notwithstanding any other provision

13   of the Plan, (a) the Liquidation Trustee and Disbursing Agent shall not be required to make distribution

14   or payments of fractions of dollars, and whenever any payment of a fraction of dollars under the Plan

15   would otherwise be called for, the actual payment made shall reflect a rounding of such fraction to the

16   nearest whole dollar, with one-half (1/2) dollar being rounded down, and (b) the Liquidation Trustee

17   and Disbursing Agent shall not have any obligation to make any distribution to a specific Holder of

18   an Allowed Claim if the amount to be distributed to that Holder on the relevant Distribution Date is

19   less than $10.

20           5.11     Executory Contracts and Unexpired Leases. All executory contracts and unexpired

21   leases that (i) the Debtor entered into prior to the Petition Date, (ii) are executory as of the Effective

22   Date, and (iii) have not been assumed or rejected pursuant to section 365 of the Bankruptcy Code

23   before the Effective Date, shall be deemed rejected as of the Effective Date; provided, however, that

24   no such rejection shall occur as to any policies of insurance in force as of the Effective Date under

25   which the Debtor is an insured. Any Claim arising from such rejection under the Plan shall be filed

26   within thirty (30) days of the Effective Date or forever be barred from recovery against the Estate.

27           5.12     Disputed Claims. The Liquidation Trustee and Disbursing Agent reserve all rights to

28                                                      21
     Active\102192604.v2-9/11/19

Case: 19-41025          Doc# 335    Filed: 09/16/19 Entered: 09/16/19 17:51:00             Page 21 of
                                                 42
 1   prosecute any and all timely Filed objections to Claims, including Administrative Claims, after the

 2   Confirmation Date. Any such objection shall be litigated to decision or settled after such notice and

 3   opportunity for hearing as shall be appropriate in the Bankruptcy Court’s discretion. Any such

 4   objection shall be commenced not later than the Claims Objection Deadline. No disbursement shall

 5   be made on account of any Claim, including any Administrative Claims, as to which an objection has

 6   been interposed, or as to which a counterclaim or setoff has or may be asserted, unless and until the

 7   objection, counterclaim or setoff is resolved by a Final Order. The Liquidation Trustee or Disbursing

 8   Agent shall reserve sufficient funds to satisfy any Disputed Claim to the extent provided for in the

 9   Plan.

10           5.13     Effect of Appeals. Provided that the Confirmation Order is not stayed pending appeal,

11   the Plan Proponents may consummate the Plan notwithstanding such pending appeal, or the timely

12   service and filing of a motion pursuant to Bankruptcy Rules 7052, 7062, 8002(b), 8002(c), 8003, 8015,

13   9023 or 9024.

14           5.14     Unclaimed Disbursements. All distributions made pursuant to the Plan that are not

15   negotiated within ninety (90) days after the relevant Distribution Date and that consequently become

16   unclaimed shall revert to and become property of the Liquidation Trust, free and clear of any and all

17   Claims, Interests, demands and causes of action, but subject to further redistribution in accordance

18   with the Plan.

19           5.15     Injunction. Except for such actions as Holders may take to prosecute or defend

20   their respective Claims in the Bankruptcy Court, entry of a Confirmation Order will operate as

21   an injunction against the commencement or continuation of an action, the employment of

22   process, or any act to collect, recover or offset any Claim of any Holder until the entry of a final

23   decree or the dismissal of the Chapter 11 Case.

24           5.16     Retention of Claims. Pursuant to section 1123(b)(3)(B) of the Bankruptcy Code, the

25   Litigation Claims shall be retained, prosecuted and enforced by the Liquidation Trustee.

26           5.17     Continued Corporate Existence. Subject to the provisions of the Plan, the Debtor

27   shall continue to exist after the Effective Date as a separate corporation, in accordance with applicable

28                                                      22
     Active\102192604.v2-9/11/19

Case: 19-41025          Doc# 335    Filed: 09/16/19 Entered: 09/16/19 17:51:00            Page 22 of
                                                 42
 1   law and pursuant to its articles of incorporation as amended and in effect prior to the Effective Date,

 2   provided however, that the purpose of the Debtor shall be limited to taking such actions as are

 3   necessary to implement, and are consistent with implementing, the Plan. On the Effective Date, the

 4   Liquidation Trustee shall be deemed to be sole director of the Debtor. Any dispute as to the propriety

 5   of any action sought to be taken by the Debtor shall be resolved by the Bankruptcy Court. Subject to

 6   the provisions of the Plan, as soon as practicable after the Liquidation Trustee makes the final

 7   distribution of Cash under the Plan and the Liquidation Trust Agreement, the Liquidation Trustee shall

 8   effectuate the dissolution of the Debtor in accordance with applicable law. On the Effective Date, all

 9   Assets of the Debtor and the Estate shall vest in the Liquidation Trust.

10           5.18     Amendments, Modifications, Revocation and Interpretation of the Plan. Before

11   the Confirmation Date, the Plan Proponents may alter, amend, modify or withdraw the Plan at any

12   time subject to section 1127 of the Bankruptcy Code. In the event that inconsistencies exist between

13   the Plan and the Disclosure Statement, the Plan shall govern.

14           5.19     Exemption from Certain Transfer Taxes.          Pursuant to section 1146(a) of the

15   Bankruptcy Code, the issuance, transfer or exchange of any security or the making or delivery of any

16   instrument of transfer under the Plan, including the transfer of the Liquidation Proceeds and all other

17   property of the Estate to the Liquidation Trust, may not be taxed under any law imposing a stamp tax

18   or similar tax. Any sale of any property of the Liquidation Trust occurring on or after the Effective

19   Date shall be deemed to be in furtherance of the Plan.

20           5.20     Jurisdiction. The entry of a Confirmation Order shall not diminish or impair the

21   Court’s subject matter jurisdiction. Until the entry of a final decree, the Court shall retain subject

22   matter jurisdiction of the Chapter 11 Case, and all proceedings arising therein or related thereto,

23   including proceedings that aid the consummation of the Plan, to the fullest extent permissible under

24   applicable law. Without limiting the generality of the foregoing, the Bankruptcy Court shall retain

25   jurisdiction over:

26                    (i)      Claims. To determine the allowance, classification, or priority of Claims

27   against the Debtor;

28                                                     23
     Active\102192604.v2-9/11/19

Case: 19-41025          Doc# 335     Filed: 09/16/19 Entered: 09/16/19 17:51:00         Page 23 of
                                                  42
 1                    (ii)     Actions.   To determine all applications, motions, adversary proceedings,

 2   contested matters, Litigation Claims, and any other litigated matters instituted in the Chapter 11 Case

 3   or on behalf of the Debtor or the Liquidation Trust;

 4                    (iii)    Professional Fees. To determine any and all applications by Professionals for

 5   compensation and reimbursement of expenses before the Effective Date, as provided for in the Plan;

 6                    (iv)     Injunctions. To issue injunctions or take such other actions or make such other

 7   orders as may be necessary or appropriate to restrain interference with the Plan or its execution or

 8   implementation by any Person, to construe and to take any other action to enforce and execute the

 9   Plan, the Confirmation Order, or any other order of the Bankruptcy Court, to issue such orders as may

10   be necessary for the implementation, execution, performance and consummation of the Plan and all

11   matters referred to herein, and to determine all matters that may be pending before the Court in the

12   Chapter 11 Case on or before the Effective Date;

13                    (v)      Priority Claims and Administrative Claims. To determine the allowance and

14   classification of any Priority Tax Claim, Non-Tax Priority Claims, Administrative Claims, or any

15   request for payment of an Administrative Claim;

16                    (vi)     Secured Claims. To determine the validity, priority or extent of any Secured

17   Claims.

18                    (vii)    Dispute Resolution. To resolve any dispute arising under or related to the

19   implementation, execution, consummation or interpretation of the Plan and the making of distributions

20   thereunder, including, without limitation, any dispute concerning payment of Professional fees and

21   expenses of the Liquidation Trustee;

22                    (viii) General Matters. To determine such other matters, and for such other purposes,

23   as may be provided in the Confirmation Order or may be authorized under provisions of the

24   Bankruptcy Code;

25                    (ix)     Plan Modification. To modify the Plan under section 1127 of the Bankruptcy

26   Code, remedy any defect, cure any omission, or reconcile any inconsistency in the Plan or the

27   Confirmation Order so as to carry out its intent and purpose;

28                                                       24
     Active\102192604.v2-9/11/19

Case: 19-41025          Doc# 335      Filed: 09/16/19 Entered: 09/16/19 17:51:00          Page 24 of
                                                   42
 1                    (x)      Aid Consummation. To issue such orders in aid orof consummation of the Plan

 2   and the Confirmation Order notwithstanding any otherwise applicable non-bankruptcy law, with

 3   respect to any entity, to the full extent authorized by the Bankruptcy Code;

 4                    (xi)     Implementation of Confirmation Order. To enter and implement such orders

 5   as may be appropriate in the event the Confirmation Order is for any reason stayed, revoked, modified

 6   or vacated;

 7                    (xii)    Enforcement of Orders.      To enforce all orders, judgments, injunctions,

 8   releases, exculpations, indemnifications and rulings entered in connection with the Chapter 11 Case;

 9                    (xiii) Taxes. To hear and determine matters concerning state, local and federal taxes

10   in accordance with sections 346, 505 and 1146 of the Bankruptcy Code;

11                    (xiv)    Post-Effective Date Professionals.   To hear and determine disputes with

12   respect to the Liquidation Trustee’s Professionals; and

13                    (xv)     Final Decree. To enter a Final Decree closing the Chapter 11 Case.

14   IV.     RISK FACTORS

15                    The proposed Plan has among the following risks: (1) the collection of accounts

16   receivable may be less than expected, which may result in the Bank holding a larger unsecured claim

17   than expected; and (2) the proceeds of avoidable transfers and the D&O Insurance, which are the

18   main sources of funds for unsecured creditors, may not be sufficient to result in meaningful or,

19   possibly, any distributions to general unsecured creditors.

20

21   V.      TAX CONSEQUENCES OF PLAN

22                    Creditors concerned with how the Plan may affect their tax liability should

23   consult with their own accountants, attorneys, and/or advisers. The following are the anticipated

24   tax consequences of the Plan:

25                    Since the Debtor is a non-profit corporation, all federal income tax consequences of

26   the Plan will not affect the Debtor and will be unique to each creditor.

27                    The above text is only the most basic statement of the anticipated tax

28                                                      25
     Active\102192604.v2-9/11/19

Case: 19-41025          Doc# 335      Filed: 09/16/19 Entered: 09/16/19 17:51:00         Page 25 of
                                                   42
 1   consequences of the Plan and does not constitute legal or tax advice. Neither the Debtor nor its

 2   counsel are experts in tax matters. Neither the Debtor nor the Debtor’s professionals have in

 3   any way attempted to provide tax advice to any of the Debtor’s creditors. The Plan has been

 4   drafted with the goal of providing liquidation of the Debtor’s business, and not with the goal of

 5   minimizing the potential adverse tax consequences to the Debtor’s creditors. Interested parties

 6   concerned with how the Plan may affect their tax liability should consult their own

 7   professional(s).

 8

 9   VI.     CONFIRMATION REQUIREMENTS AND PROCEDURES

10                    To be confirmable, the Plan must meet the requirements listed in section 1129 of the

11   Bankruptcy Code. These include the requirements that: the Plan must be proposed in good faith; at

12   least one (1) impaired class of claims must accept the Plan, without counting votes of insiders; the

13   Plan must distribute to each creditor at least as much as the creditor would receive in a Chapter 7

14   case, unless the creditor votes to accept the Plan; and the Plan must be feasible. These requirements

15   are not the only requirements listed in section 1129 of the Bankruptcy Code and they are not the only

16   requirements for confirmation.

17           A.       Who May Vote or Object

18                    Any party in interest may object to the confirmation of the Plan if the party believes

19   that the requirements for confirmation are not met. Many parties in interest, however, are not entitled

20   to vote to accept or reject the Plan. A creditor has a right to vote for or against the Plan only if that

21   creditor has a claim that is both (1) allowed or allowed for voting purposes, and (2) impaired.

22                    In this case, the Proponents believe that Classes 2, 3, and 4 are impaired and that

23   holders of claims in each of these classes are therefore entitled to vote to accept or reject the Plan.

24   The Proponents believe that class 1 is unimpaired and that holders of claims in this class, therefore,

25   do not have the right to vote to accept or reject the Plan.

26                    1.       What is an Allowed Claim

27                    Only a creditor with an allowed claim has the right to vote on the Plan. Generally, a

28                                                       26
     Active\102192604.v2-9/11/19

Case: 19-41025          Doc# 335     Filed: 09/16/19 Entered: 09/16/19 17:51:00             Page 26 of
                                                  42
 1   claim is allowed if either (1) the Debtor has scheduled the claim on the Debtor’s schedules, unless

 2   the claim has been scheduled as disputed, contingent, or unliquidated, or (2) the creditor has filed a

 3   proof of claim, unless an objection has been filed to such proof of claim. When a claim is not

 4   allowed, the creditor holding the claim cannot vote unless the Bankruptcy Court, after notice and

 5   hearing, either overrules the objection or allows the claim for voting purposes pursuant to

 6   Rule 3018(a) of the Federal Rules of Bankruptcy Procedure.

 7                    The deadline for filing a proof of claim in this case is September 3, 2019. The

 8   deadline for filing a governmental proof of claim is October 27, 2019.

 9                    The deadline for filing an Administrative Claim in this case is October 31, 2019.

10                    2.       What is an Impaired Claim

11                    As noted above, the holder of an allowed claim has the right to vote only if it is in a

12   class that is impaired under the Plan. As provided in section 1124 of the Bankruptcy Code, a class is

13   considered impaired if the Plan alters the legal, equitable, or contractual rights of the members of

14   that class.

15                    3.       Who is Not Entitled to Vote

16                    The holders of the following six (6) types of claims are not entitled to vote:

17                         •   Holders of claims that have been disallowed by an order of the Bankruptcy

18                             Court;

19                         •   Holders of other claims that are not Allowed Claims (as discussed above),

20                             unless they have been allowed for voting purposes;

21                         •   Holders of claims in unimpaired classes;

22                         •   Holders of claims entitled to priority pursuant to sections 507(a)(2), (a)(3),

23                             and (a)(8) of the Bankruptcy Code;

24                         •   Holders of claims in classes that do not receive or retain any value under the

25                             Plan; and

26                         •   Holders of claims for administrative expenses.

27                    Even if you are not entitled to vote on the Plan, you have a right to object to the

28                                                         27
     Active\102192604.v2-9/11/19

Case: 19-41025          Doc# 335        Filed: 09/16/19 Entered: 09/16/19 17:51:00           Page 27 of
                                                     42
 1   confirmation of the Plan.

 2           B.       Votes Necessary to Confirm the Plan

 3                    If impaired classes exist, the Court cannot confirm the Plan unless (1) at least one

 4   impaired class of creditors has accepted the Plan without counting the votes of any insiders within

 5   that class, and (2) all impaired classes have voted to accept the Plan, unless the Plan is eligible to be

 6   confirmed by “cram down” on non-accepting classes, as discussed in Section VI (B)(2).

 7                    1.       Votes Necessary for Class to Accept the Plan

 8                    A class of claims accepts the Plan if both of the following occur: (1) the holders of

 9   more than one-half (1/2) of the allowed claims in the class, who vote, cast their votes to accept the

10   Plan, and (2) the holders of at least two-thirds (2/3) in dollar amount of the allowed claims in the

11   class, who vote, cast their votes to accept the Plan.

12                    2.       Treatment for Nonaccepting Classes

13                    Even if one or more impaired classes reject the Plan, the Court may nonetheless

14   confirm the Plan if the nonaccepting classes are treated in the manner prescribed by section 1129(b)

15   of the Bankruptcy Code. A plan that binds nonaccepting classes of claims can be confirmed if it

16   meets all the requirements for consensual confirmation except the voting requirements of section

17   1129(a)(8) of the Code, does not “discriminate unfairly” and is “fair and equitable” toward each

18   impaired class that has not voted to accept the Plan. You should consult your own attorney if a

19   “cram down” confirmation will affect your claim, as the variations on this general rule are

20   numerous and complex.

21                C. Feasibility

22                    The Bankruptcy Court must find that confirmation of the Plan is not likely to be

23   followed by the liquidation, or the need for further financial reorganization, of the Debtor or any

24   successor to the Debtor, unless such liquidation or reorganization is proposed in the Plan. (11 U.S.C.

25   § 1129(a)(11).) This provision does not apply because the Plan calls for the liquidation of the

26   Debtor.

27           D.       Liquidation Analysis and Best Interest of Creditors Criteria

28                                                       28
     Active\102192604.v2-9/11/19

Case: 19-41025          Doc# 335     Filed: 09/16/19 Entered: 09/16/19 17:51:00            Page 28 of
                                                  42
 1                    The Bankruptcy Court must independently determine that the Plan is in the best

 2   interest of all classes of Creditors. The “best interest” test requires that a plan provide to each

 3   dissenting member of each impaired Class a recovery that has a present value at least equal to the

 4   present value of the distribution which each such Creditor would receive if the Debtor were

 5   liquidated under Chapter 7 of the Bankruptcy Code. In this regard, the central choice is whether it is

 6   in the best interest of Creditors to continue with the Liquidation Trustee supervised by the

 7   Committee, which under the Liquidation Trust Agreement, will become the Trust Oversight

 8   Committee, or to hand over the case to a Court-appointed and Court-supervised trustee.

 9                    In performing this analysis, the Bankruptcy Court must determine the amount that

10   would be generated from a Chapter 7 liquidation of the Debtors’ assets after deducting the cost of

11   liquidation. The cost of liquidation would include the Trustee’s commissions (approximately three

12   to four percent of disbursements), the Trustee’s expenses, and fees for counsel and other

13   professionals retained by the Trustee, and Administrative Claims. In addition to liquidating the

14   Debtors’ assets, the Trustee must also decide whether to litigate certain claims and possibly other

15   litigation matters, with which he or she will have little initial familiarity as he or she will be new to

16   the case. Generally, no distribution is made in a Chapter 7 case until all assets of the bankruptcy

17   estate and all claims have been liquidated, a process that can take many months and sometimes

18   years. This delay could further impair the value of any distribution made to holders of Claims under

19   a Chapter 7 liquidation.

20                    As the Plan is a liquidation plan, the Proponents are of the opinion that it is

21   unnecessary to prepare an additional analysis of the result that might occur through a liquidation

22   under Chapter 7 of the Bankruptcy Code.

23                    The Proponents believe that if the Bankruptcy Case were converted to Chapter 7,

24   theor if the Court appointed a Chapter 711 Trustee to oversee the final liquidation of the Debtor and

25   the winding up of the Case, the trustee would not have the background information and knowledge

26   of the Bankruptcy Case to pursue efficient recovery of remaining assets or complete claim

27   objections. The Proponents believe that collection of the Debtor’s remaining receivables by the

28                                                        29
     Active\102192604.v2-9/11/19

Case: 19-41025          Doc# 335     Filed: 09/16/19 Entered: 09/16/19 17:51:00             Page 29 of
                                                  42
 1   Liquidation Trustee acting in the name of the Debtor and using Debtor’s collections staff and

 2   collections software will materially increase the amount collected over what a Chapter 7 trustee

 3   could accomplish. Unsecured creditors benefit if the Liquidation Trustee collects as much of the

 4   Bank’s receivables as possible, as that reduces the amount of the Bank’s unsecured claim and means

 5   that more of the assets that the Bank does not have a lien on will be available to unsecured creditors

 6   Further, the Chapter 7a trustee would need to hire a HIPAA certified person to access the billing and

 7   cost records, whereas the Liquidation Trustee will act as a corporate officer and director of the

 8   Debtor, which is already HIPAA qualified. Finally, the Liquidation Trust Agreement provides that

 9   the Liquidation Trustee will be compensated by commission according to the same sliding scale as a

10   Chapter 7Court-appointed trustee. Therefore, the costs of liquidating the Debtor’s assets via the

11   Liquidation Trust will be no greater than via a Chapter 7 trustee, while the potential recoveries might

12   be significantly greater.

13                    The Proponents also believe that the continuation of the Committee, as the Trust

14   Oversight Committee under the Liquidating Trust Agreement, provides important continuity in terms

15   of the legal work and investigation already conducted by the Committee and its attorneys with

16   respect to the Debtor’s historical operations, the legal and factual basis for the assertion of claims

17   against the D&O Insurance, and the pursuit of Avoidance Actions. The Liquidation Trustee can start

18   to prepare for her takeover of the case prior to the Confirmation Hearing. While she would not start

19   her services until such time as the Plan is confirmed, she can start to think through the issues that are

20   involved, learn the history, and make suggestions for an efficient turnover of operations. The

21   Liquidation Trustee can also engage in advance planning for which if any employees are necessary

22   for the remaining activities, including avoidance action evidence, collections, and other issues that

23   will arise in an organized wind-down of the Debtor. In contrast, if a trustee is appointed by the

24   Court, there would not be the same opportunity to introduce the trustee to the issues remaining in the

25   case until after his or her employment. If there were a gap in time while the trustee determines what

26   is necessary, some of the remaining critical employees may not be available to work for the trustee.

27                    The court-appointed trustee would also have to take the time to seek authority to

28                                                      30
     Active\102192604.v2-9/11/19

Case: 19-41025          Doc# 335     Filed: 09/16/19 Entered: 09/16/19 17:51:00            Page 30 of
                                                  42
 1   retain employees. The trustee would also need time to understand what assets are important to retain,

 2   such as the use of computer programs, server leases, and real property leases if necessary. While

 3   some of the costs to the estate of a Court-appinted trustee and a Liquidation Trustee would be

 4   similar, such as how much the trustee would be compensated; ultimately creditors will benefit by the

 5   continuity that the Liquidation Trustee can bring to this process.

 6                    The Plan and Liquidation Trust also streamline the management of the Debtor’s

 7   liquidation, an advantage that would be lost in a Chapter 7 where every transaction would require the

 8   expense of Court approval and extensive notice. Further, it is extremely rare for a Chapter 7 trustee

 9   to make interim distribution to creditors, meaning that holders of Allowed Claims will receive no

10   distributions in a Chapter 7 until the cases are fully administered and ready to be closed, which

11   would likely be much longer than it will take for the same creditors to receive at least a partial

12   distribution under the Plan.

13                    The Proponents therefore believe that the liquidation under the Plan will achieve at

14   least the same results as would occur in the conversion of the Case to Chapter 7. The result can be

15   achieved without the duplication of administrative costs that would result from the appointment of a

16   Chapter 7 trustee and the employment of additional professional persons, and the delay attendant

17   with the administration of the assets in Chapter 7.

18                    THE PROPONENTS BELIEVE THAT CONFIRMATION AND

19   IMPLEMENTATION OF THE PLAN IS PREFERABLE BECAUSE IT IS EXPECTED TO

20   PROVIDE GREATER RECOVERIES AND INVOLVE LESS DELAY AND UNCERTAINTY

21   AND LOWER ADMINISTRATIVE COSTS. ACCORDINGLY, THE PROPONENTS URGE

22   HOLDERS OF CLAIMS IN CLASSES 2, 3, AND 4 TO VOTE TO ACCEPT THE PLAN BY SO

23   INDICATING ON THEIR BALLOTS AND RETURNING THEM AS SPECIFIED IN THE

24   NOTICE.

25   VII.    RECOMMENDATION AND CONCLUSION

26                    The Proponents believe that the Plan provides the best possible recoveries for

27   creditors that can be achieved in any reasonable time frame (but see Risk Factors, Article IV above)

28                                                      31
     Active\102192604.v2-9/11/19

Case: 19-41025          Doc# 335     Filed: 09/16/19 Entered: 09/16/19 17:51:00           Page 31 of
                                                  42
 1   and that possible alternatives are likely to result in delayed distributions and diminished recoveries

 2   for creditors. Therefore, the Proponents urge all Holders of Claims in Classes 2, 3 and 4 to vote to

 3   accept the Plan.

 4
     Dated: August __,September 16, 2019                             TRODELLA & LAPPING LLP
 5
                                                   WENDEL, ROSEN, BLACK & DEAN LLP
 6

 7
                                                   By:    /s/ Richard A. Lapping
 8
                                                              Richard A. Lapping
 9                                                            Attorneys for ANKA Behavioral
10                                                            Health, Incorporated

11
                                                   FOX ROTHSCHILD LLP
12
                                                   By: /s/ Michael A. Sweet
13
                                                              Michael A. Sweet
14                                                            Attorneys for the Official Committee of
15                                                            Unsecured Creditors

16                                         EXHIBIT 1 FOLLOWS

17

18

19

20

21

22

23

24

25

26
27

28                                                       32
     Active\102192604.v2-9/11/19

Case: 19-41025          Doc# 335   Filed: 09/16/19 Entered: 09/16/19 17:51:00             Page 32 of
                                                42
 1                                 EXHIBIT 1 TO DISCLOSURE STATEMENT
 2

 3                         DEFINED TERMS AND RULES OF INTERPRETATION
 4           As used herein, capitalized terms have the meanings set forth below. Any term that is not
 5   otherwise defined herein, but that is defined in the Bankruptcy Code or the Bankruptcy Rules, will
 6   have the meaning given to that term in the Bankruptcy Code or the Bankruptcy Rules, as applicable.
 7           5.21     Definitions
 8           “90 Day Challenge Period” means the 90-day period from June 14, 2019, to September 12,
 9   2019, during which the Committee may challenge, seek to avoid or otherwise object to the Bank Claim
10   as set forth in the Cash Collateral Orders.
11           “Accounts Receivable” means all of Debtor’s accounts receivable.
12           “Administrative Claim” means a Claim for a cost or expense of administration of the Chapter
13   11 Case allowable under sections 503(b) or 1114(e)(2) of the Bankruptcy Code and entitled to priority
14   pursuant to section 507(a) of the Bankruptcy Code, including: (i) any actual and necessary cost and
15   expense, incurred by the Debtor after the Petition Date, of preserving the Estate and operating the
16   Debtor’s business, including wages, salaries or commissions for services rendered after the
17   commencement of the Case; (ii) Professional Fee Claims; and (iii) all fees and charges properly
18   assessed against the Estate pursuant to 28 U.S.C. § 1930.
19           “Administrative Claims Bar Date” means October 31, 2019the date that is thirty (30) days
20   after the Effective Date, the date by which all unpaid Administrative Claims arising prior to the
21   Effective Date shall be filed with the Bankruptcy Court or be forever barred.
22           “Aggregate Liquidation Proceeds” means all available Cash on hand as of the Effective Date
23   in addition to Cash to be received by the Liquidation Trustee from the resolution of Litigation Claims
24   and the sale or disposition of all of the Debtor’s remaining Assets (other than the Bank Real Property
25   Collateral), Net of Liquidation Trustee Expenses.
26           “Allowed Claim” means a Claim: (a) scheduled by the Debtor as undisputed, not contingent
27   and liquidated; (b) as to which no objection or request for estimation has been filed on or before the
28                                                       33
     Active\102192604.v2-9/11/19

Case: 19-41025          Doc# 335      Filed: 09/16/19 Entered: 09/16/19 17:51:00       Page 33 of
                                                   42
 1   Claims Objection Deadline or the expiration of such other applicable period fixed by the Bankruptcy

 2   Court; (c) as to which any objection has been settled, waived, withdrawn or denied by a Final Order;

 3   or (d) that is Allowed (i) by a Final Order, (ii) by an agreement between the Holder of such Claim and

 4   the Debtor, or (iii) pursuant to the Plan. For the purpose of computing distributions under the Plan,

 5   Allowed Claims shall not include penalties, punitive damages or interest with respect to such Claim

 6   accruing from and after the Petition Date, except as provided in section 506(b) of the Bankruptcy

 7   Code, or as otherwise expressly set forth in the Plan.

 8           “Assets” means all of the assets, property, interests, and effects, Cash, receivables, real and

 9   personal, tangible and intangible, wherever situated, of Debtor, as they existed on the Effective Date

10   or thereafter, including all of the Debtor’s other non-Cash property and assets, including all of the

11   Litigation Claims, Accounts Receivable and Real Property.

12           “Avoidance Actions” means all claims, rights, and causes of action of Debtor’s Estate under

13   the Bankruptcy Code, including but not limited to those set forth in sections 506(c), 506(d), 510, 542,

14   543, 544, 545, 547, 548, 549, 550, 551 or 553, or their state law analogs, regardless of whether or not

15   such actions have been commenced prior to the Effective Date.

16           “Bank” means the Bank of Guam.

17           “Bank A/R Collateral” means all Accounts Receivable securing the Bank Claim under the

18   Bank Lien Documents.

19            “Bank Claim” means all Claims of the Bank under the Bank Lien Documents.

20           “Bank Collateral” means all Assets securing the Bank Claim under the Bank Lien

21   Documents, and includes the Bank Real Property Collateral and the Bank A/R Collateral.

22           “Bank Gap Claim” has the meaning assigned to it in Section 3.3(i) of the Plan.

23           “Bank Lien” has the meaning ascribed to it in the Cash Collateral Orders.

24           “Bank Lien Documents” has the meaning ascribed to it in the Cash Collateral Orders.

25           “Bank Pre-Effective Date Payments” has the meaning assigned to it in Section 3.3(i) of the

26   Plan.

27            “Bank Real Property Collateral” means all Real Property securing the Bank Claim under

28                                                     34
     Active\102192604.v2-9/11/19

Case: 19-41025          Doc# 335   Filed: 09/16/19 Entered: 09/16/19 17:51:00            Page 34 of
                                                42
 1   the Bank Lien Documents.

 2           “Bank Replacement Liens” has the meaning ascribed to it in the Cash Collateral Orders

 3           “Bank Secured Claim” means the Secured Claim of the Bank that is Allowed pursuant to

 4   Section 3.3(i) of the Plan.

 5           “Bank Unsecured Claim” has the meaning assigned to it in Section 3.3(i) of the Plan.

 6           “Bankruptcy Code” means title 11, United States Code, as now in effect or hereafter

 7   amended.

 8           “Bankruptcy Court” means the United States Bankruptcy Court for the Northern District of

 9   California, which has jurisdiction over the Chapter 11 Case pursuant to section 1334 of title 28 of the

10   United States Code and the reference from the United States District Court for the Northern District

11   of California pursuant to its General Order No. 24 as amended February 22, 2016.

12           “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and the Bankruptcy

13   Local Rules of the Bankruptcy Court, as now in effect or hereafter amended.

14           “Cash” means legal tender of the United States of America and equivalents thereof.

15           “Cash Collateral Orders” means the Interim Order Granting Debtor’s Motion for Approval

16   of Stipulation for Interim and Final Order (I) Authorizing Debtor’s Use of Cash Collateral Pursuant

17   to 11 U.S.C. § 363 and Bankruptcy Rule 4001 and (II) Granting Adequate Protection Pursuant to 11

18   U.S.C. §§ 361 and 363 and Setting Final Hearing Thereon [entered May 16, 2019, at Docket No. 58],

19   and the Order After Final Hearing Approving Amended Stipulation (I) Authorizing Debtor’s Use of

20   Cash Collateral Pursuant to 11 U.S.C. § 363 and Bankruptcy Rule 4001 and (II) Granting Adequate

21   Protection Pursuant to 11 U.S.C. §§ 361 and 363 [entered July 14, 2019, at Docket No. 165].

22            “Chapter 11 Case” means the case under chapter 11 of the Bankruptcy Code commenced by

23   the Debtor in the Bankruptcy Court and assigned Case No. 19-41025.

24           “Claim” shall have the meaning set forth in section 101(5) of the Bankruptcy Code.

25           “Claims Objection Deadline” means the last day for Filing objections to Claims established

26   by Bankruptcy Local Rule 3003-1date that is ninety (90) days after the Effective Date.

27           “Class” means a category of Holders of Claims as described in Article II of the Plan.

28                                                     35
     Active\102192604.v2-9/11/19

Case: 19-41025          Doc# 335   Filed: 09/16/19 Entered: 09/16/19 17:51:00           Page 35 of
                                                42
 1           “Committee” means the Official Committee of Unsecured Creditors, appointed by the Office

 2   of the United States Trustee in the Bankruptcy Case, as its membership may be revised from time to

 3   time under applicable bankruptcy procedures.

 4           “Committee Counsel” means Fox Rothschild LLP.

 5           “Confirmation Date” means the date on which the Clerk of the Bankruptcy Court enters the

 6   Confirmation Order on the docket of the Bankruptcy Court.

 7           “Confirmation Hearing” means the hearing held by the Bankruptcy Court pursuant to section

 8   1128 of the Bankruptcy Code to consider confirmation of the Plan, as such hearing may be adjourned

 9   or continued from time to time.

10           “Confirmation Order” means the order of the Bankruptcy Court confirming the Plan pursuant

11   to section 1129 of the Bankruptcy Code.

12           “Debtor” has the meaning assigned to it in the Introduction.

13           “Debtor’s Accountants” means BPM LLP.

14           “Debtor’s Counsel” means Trodella & Lapping and/or Wendel Rosen.

15           “Disbursing Agent” means the Person or Entity that may be designated in the Liquidation

16   Trust Agreement and/or Confirmation Order to make distributions under the Plan.

17           “Disclosure Statement” means that certain document as defined in section 1125(b) of the

18   Bankruptcy Code relating to the Plan, including all exhibits and schedules thereto, as will be filed

19   separately and as thereafter amended or supplemented from time to time, and as approved by order of

20   the Bankruptcy Court.

21           “Disputed Claim” means any Claim (a) as to which the Debtor or Liquidation Trustee has

22   interposed a timely objection or request for estimation in accordance with the Bankruptcy Code and

23   the Bankruptcy Rules, (b) scheduled as disputed, unliquidated or contingent, or not scheduled, (c)

24   subject to setoff, recoupment or any avoidance action arising under sections 544-550 of the

25   Bankruptcy Code, or (d) otherwise disputed by the Debtor in accordance with applicable law, which

26   objection has not been withdrawn or determined by a Final Order.

27           “Distribution Date” means any date, after the Effective Date, upon which the initial and all

28                                                    36
     Active\102192604.v2-9/11/19

Case: 19-41025          Doc# 335   Filed: 09/16/19 Entered: 09/16/19 17:51:00          Page 36 of
                                                42
 1   subsequent distributions will be made to or on account of the Holders of Allowed Claims pursuant to

 2   the provisions of the Plan.

 3           “Effective Date” means the first date on which all of the conditions precedent described in

 4   Section 5.1 of the Plan have occurred or have been waived in accordance with Section 5.1 of the Plan.

 5   The Plan Proponents shall give notice of the Effective Date pursuant to Bankruptcy Rule 3020(c)(2).

 6           “Estate” means the Debtor’s estate created under section 541 of the Bankruptcy Code.

 7           “Estate Professionals” means, collectively, Debtor’s Counsel, Debtor’s Accountants and

 8   Committee Counsel.

 9           “Estate Professional Fee Claims” means, collectively, all Allowed Administrative Claims

10   fees for services rendered and reimbursement of expenses incurred by the Estate Professionals until

11   and including the Effective Date.

12           “Estimated” means, with respect to the Bank Unsecured Claim, estimated by the Bankruptcy

13   Court at the Confirmation Hearing pursuant to Bankruptcy Code section 502(c).

14           “File, Filed or Filing” means file, filed or filing with the Bankruptcy Court or its authorized

15   designee in the Chapter 11 Case.

16           “Final Order” means an order of the Bankruptcy Court as to which the time to appeal, petition

17   for certiorari or move for reargument or rehearing has expired and as to which no appeal, petition for

18   certiorari or other proceedings for reargument or rehearing shall then be pending or as to which any

19   right to appeal, petition for certiorari, reargue or rehear shall have been waived in writing in form and

20   substance satisfactory to the Plan Proponents or, in the event that an appeal, writ of certiorari or

21   reargument or rehearing thereof has been sought, such appeal, writ of certiorari or reargument or

22   rehearing shall have been denied and the time to take any further appeal, petition for certiorari or

23   motion for reargument or rehearing shall have expired; provided, however, that the possibility that a

24   motion under Rule 59 or Rule 60 of the Federal Rules of Civil Procedure, or any analogous rule under

25   the Bankruptcy Rules, may be filed with respect to such order shall not preclude such order from being

26   a Final Order.

27           “General Unsecured Claim” means a Claim that is not an Administrative Claim, a Priority

28                                                      37
     Active\102192604.v2-9/11/19

Case: 19-41025          Doc# 335   Filed: 09/16/19 Entered: 09/16/19 17:51:00             Page 37 of
                                                42
 1   Tax Claim, a Non-Tax Priority Claim, or a Secured Claim. A Claim arising from the rejection of an

 2   executory contract or unexpired lease, and Claims allowable under section 502(h) of the Bankruptcy

 3   Code shall be General Unsecured Claims.

 4           “Holder” means, when used in reference to a Claim, an Entity, Person or Governmental Unit

 5   that owns such Claim.

 6           “Impaired” means, when used in reference to a Claim, a Claim that is impaired within the

 7   meaning of section 1124 of the Bankruptcy Code.

 8           “Interest” means the legal, equitable, contractual and other rights of the Holders of any

 9   shareholder interests in the Debtor. ThereHowever, there are no Interests or Holders of Interests

10   because Debtor is a California domestic nonprofit corporation.

11           “Lien” shall have the meaning set forth in section 101(37) of the Bankruptcy Code.

12           “Liquidation Proceeds” means all available Cash on hand as of the Effective Date in addition

13   to Cash to be received from the resolution of Litigation Claims and the sale or disposition of the Assets

14   and all of the Debtor’s remaining Assets including all interests therein, Net of expenses (including

15   professional fees and expenses) of such resolution and disposition.

16           “Liquidation Trust” means a liquidating trust that will be established for the benefit of

17   Holders of Allowed Claims pursuant to the Plan and in accordance with the terms of the Liquidation

18   Trust Agreement.

19           “Liquidation Trust Agreement” means the Liquidation Trust Agreement that will establish

20   the Liquidation Trust subject to amendment not later than five days before the Confirmation Hearing.

21   A copy of the Liquidation Trust Agreement is attached to the Plan as Exhibit A.

22           “Liquidation Trustee” means the person or entity who shall become trustee of the Liquidation

23   Trust upon the Effective Date.

24           “Liquidation Trustee Expenses” means all costs and expenses incurred by the Liquidation

25   Trustee in administering and/or liquidating the Liquidation Trust, other than the Liquidation Trustee

26   Legal Professional Fee Expenses.

27           “Liquidation Trustee Legal Professionals” means all attorneys hired by the Liquidation

28                                                      38
     Active\102192604.v2-9/11/19

Case: 19-41025          Doc# 335   Filed: 09/16/19 Entered: 09/16/19 17:51:00             Page 38 of
                                                42
 1   Trustee to assist in administering and/or liquidating the Liquidation Trust.

 2           “Liquidation Trustee Legal Professional Fee Expenses” means all amounts owing to the

 3   Liquidation Trustee Legal Professionals in fees for services rendered and reimbursement of expenses

 4   incurred. For avoidance of doubt, no Liquidation Trustee Legal Professional Fee Expenses shall be

 5   paid until all Allowed Administrative Claims (including all Estate Professional Fee Claims), Allowed

 6   Priority Tax Claims, Allowed Non-Tax Priority Claims, and Allowed Secured Claims (including the

 7   Bank Secured Claim) have been satisfied in full as provided in the Plan.

 8           “Litigation Claims” means any Claim, Avoidance Action, cause of action, controversy,

 9   demand, right, action, Lien, indemnity, guaranty, suit, obligation, liability, damage, judgment,

10   account, defense, offset, power, privilege, license, and franchise of any kind or character whatsoever,

11   known, unknown, contingent or non-contingent, matured or unmatured, suspected or unsuspected,

12   liquidated or unliquidated, disputed or undisputed, secured or unsecured, assertibleassertable directly

13   or derivatively, whether arising before, on or after the Petition Date, in contract or in tort, in law or in

14   equity, or pursuant to any other theory of law, including but limited to any and all claims against the

15   Debtor’s former officers that are covered under policies of insurance.

16           “Net” means, with respect to Cash proceeds received from the disposition or collection of any

17   particular asset, the Cash proceeds remaining after payment of (i) all taxes related to the disposition

18   or collection of such assets, (ii) any incurred or anticipated costs of administering the Liquidation

19   Trust, and (iii) all costs and expenses related to the Dispositiondisposition, collection, enforcement,

20   settlement, pursuit, improvement, maintenance, and operation of such assets, including, without

21   limitation, brokers’ fees and expenses and attorneys’ fees and expenses.

22           “Non-Tax Priority Claim” means a Class 1 Claim, other than an Administrative Expense

23   Claim or Priority Tax Claim, that is entitled to priority in payment pursuant to sections 507(a)(3), (4),

24   (5), (6), (7) or (9) of the Bankruptcy Code.

25           “Other Secured Claim” means a Secured Claim other than the Bank Claim.

26           “Petition Date” means April 30, 2019, the date on which the Debtor filed its petition for relief

27   commencing the Chapter 11 Case.

28                                                       39
     Active\102192604.v2-9/11/19

Case: 19-41025          Doc# 335    Filed: 09/16/19 Entered: 09/16/19 17:51:00              Page 39 of
                                                 42
 1           “Plan” means the Plan and all supplements, appendices and schedules heretothereto, either in

 2   its present form or as the same may be altered, amended or modified from time to time.

 3           “Plan Proponents” means the Debtor and the Committee.

 4           “Priority Tax Claim” means a Claim of a Governmental Unit of the kind specified in sections

 5   502(i) and 507(a)(8) of the Bankruptcy Code.

 6           “Professional” means (a) any professional employed in the Chapter 11 Case pursuant to

 7   section 327 or 1103 of the Bankruptcy Code or otherwise, and (b) any professional or other entity

 8   seeking compensation or reimbursement of expenses in connection with the Chapter 11 Case pursuant

 9   to section 503(b)(4) of the Bankruptcy Code.

10           “Professional Fee Fund” means a segregated fund created after the Effective Date by the

11   Liquidation Trustee from: (a) 37% of the Aggregate Liquidation Proceeds, if and when collected, up

12   to an aggregate of the Professional Fee Carve Out Fund Cap, until the date that the Bank Gap Claim

13   has been satisfied in full; and, then, thereafter (b) 97% of all Aggregate Liquidation Proceeds, if and

14   when collected, until the Estate Professional Fee Claims have been satisfied in full.

15           “Professional Fee Carve Out Fund Cap” means $185,000.00.

16           “Real Property” means all of Debtor’s real property interests.

17           “Real Property Collateral Proceeds” means the proceeds generated from the sale of Debtor’s

18   interest in real property as well as rent and mortgage payments.

19           “Record Date” means the record date for purposes of making distributions under the Plan on

20   account of Allowed Claims, which date shall be the Effective Date.

21           “Replacement Liens” has the meaning ascribed to it in the Cash Collateral Orders.

22           “Replacement Lien Collateral” means all Assets securing the Replacement Liens, as

23   identified in the Cash Collateral Orders.

24           “Secured Claim” means a Claim that is secured by a Lien on property in which the Debtor’s

25   Estate has an interest or that is subject to setoff under section 553 of the Bankruptcy Code, to the

26   extent of the value of the Claim Holder’s interest in the Debtor’s Estate’s interest in such property or

27   to the extent of the amount subject to setoff, as applicable, as determined pursuant to section 506(a)

28                                                     40
     Active\102192604.v2-9/11/19

Case: 19-41025          Doc# 335   Filed: 09/16/19 Entered: 09/16/19 17:51:00            Page 40 of
                                                42
 1   of the Bankruptcy Code or, in the case of a setoff, pursuant to section 553 of the Bankruptcy Code.

 2           “Specific Liquidation Proceeds” means Cash to be received by the Liquidation Trustee from

 3   the sale or disposition of specific Assets, Net of the Liquidation Trustee Expenses.

 4           “Trust Assets” means all Assets of the Estate that will be transferred to the Liquidation Trust,

 5   including the Liquidation Proceeds and all other property of the Estate.

 6           “Unimpaired Claim” means a Claim that is not impaired within the meaning of section 1124

 7   of the Bankruptcy Code.

 8           “Unsecured Claim Fund” means a segregated fund created after the Effective Date by the

 9   Liquidation Trustee from: (a) 3% of the Aggregate Liquidation Proceeds, if and when collected, until

10   the date that all Allowed Administrative Claims (including all Estate Legal Professional Fee Claims),

11   Allowed Priority Tax Claims, Allowed Non-Tax Priority Claims, and Allowed Secured Claims

12   (including the Bank Secured Claim) have been satisfied in full as provided in the Plan; and, then,

13   thereafter (b) 100% of all Aggregate Liquidation Proceeds, Net of the Liquidation Trustee Legal

14   Professional Fee Expenses and Liquidation Trustee compensation, if and when collected.

15           5.22     Rules of Interpretation and Computation of Time. For purposes of the Plan, unless

16   otherwise provided herein: (a) whenever from the context it is appropriate, each term, whether stated

17   in the singular or the plural, will include both the singular and the plural; (b) unless otherwise provided

18   in the Plan, any reference in the Plan to a contract, instrument, release or other agreement or document

19   being in a particular form or on particular terms and conditions means that such document will be

20   substantially in such form or substantially on such terms and conditions; (c) any reference in the Plan

21   to an existing document or schedule, Filed or to be Filed, means such document or schedule, as it may

22   have been or may be amended, modified or supplemented pursuant to the Plan; (d) any reference to

23   an entity as a Holder of a Claim includes that entity’s successors and assigns; (e) all references in the

24   Plan to Sections, Articles and Schedules are references to Sections, Articles and Schedules of or to the

25   Plan; (f) the words “herein,” “hereunder” and “hereto” refer to the Plan in its entirety rather than to a

26   particular portion of the Plan; (g) captions and headings to Articles and Sections are inserted for

27   convenience of reference only and are not intended to be a part of or to affect the interpretation of the

28                                                       41
     Active\102192604.v2-9/11/19

Case: 19-41025          Doc# 335    Filed: 09/16/19 Entered: 09/16/19 17:51:00             Page 41 of
                                                 42
 1   Plan; (h) the rules of construction set forth in section 102 of the Bankruptcy Code and in the

 2   Bankruptcy Rules will apply; and (i) in computing any period of time prescribed or allowed by the

 3   Plan, the provisions of Bankruptcy Rule 9006(a) and Bankruptcy Local Rule 9013-3(a) will apply.
                                                   ***
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28                                                  42
     Active\102192604.v2-9/11/19

Case: 19-41025          Doc# 335   Filed: 09/16/19 Entered: 09/16/19 17:51:00       Page 42 of
                                                42
